Citation Nr: 1803561	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-19 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety, to include for treatment purposes.  

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide agent exposure. 


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for a mental condition including PTSD, for treatment purposes.  The Veteran filed a timely notice of disagreement in February 2012.

This matter also comes to the Board on appeal from a November 2014 rating decision of the Montgomery, Alabama RO which denied service connection for diabetes mellitus, type II.  The Veteran filed a timely notice of disagreement in December 2014. 

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  After the hearing, the Veteran submitted additional evidence and waived initial RO consideration. 

In order to serve the Veteran's stated interests, the Board has broadened the Veteran's PTSD claim as a claim to entitlement for service connection for an acquired psychiatric disorder, to include PTSD and anxiety.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curium).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

As discussed below, the issue of whether the character of the Veteran's discharge is a bar to Department of Veterans Affairs (VA) benefits has been raised by the record during the May 2017 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety, and to service connection for diabetes mellitus, type II, to include as secondary to herbicide agent exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


REMAND

Service records reflect that the Veteran entered active duty in November 1967.  In October 1969, twice in April 1970, and again in August 1970, the Veteran went absent without leave (AWOL).  He requested discharge for the good of the service in lieu of court martial, and in October 1970, the Veteran was separated under conditions other than honorable.  After review by the Department of Defense Discharge Review Program, the Veteran's discharge was upgraded to Under Honorable Conditions in July 1977. 

However, preliminary and final reviews by the Army Discharge Review Board denied the upgrade and an August 1978 VA Administrative Decision denied entitlement to VA benefits. 

During the May 2017 Board hearing, the Veteran testified that he was different when he returned from Vietnam and he could not adjust to life.  The Veteran stated that he went AWOL because of his experiences and that he was not thinking straight. 

The Board finds that the evidence of record raises a claim of whether the character of the Veteran's discharge is a bar to VA benefits.  However, this claim has not been adjudicated by the AOJ and thus the Board does not have jurisdiction over it.  Therefore, the claim is referred back to the AOJ for adjudication.

The Veteran claims that service connection is warranted for an acquired psychiatric disorder and diabetes mellitus, type II.  However, the outcomes of these claims are inextricably intertwined with the claim being referred back herein.  Therefore, these claims must be remanded.

The Board notes that the Veteran has filed a notice of disagreement with the November 2014 rating decision in which service connection for diabetes mellitus, type II was denied.  The record does not reflect that the RO has issued the Veteran a statement of the case (SOC).  

Given these circumstances, the AOJ should issue the Veteran a SOC regarding his claim of entitlement to service connection for diabetes mellitus, type II.  

Finally, the evidence of record contains a number of copies of the Veteran's DD Form 214.  Each of these notes the Veteran's discharge as Under Honorable Conditions.  Attempts should be made to obtain the Veteran's original DD Form 214 reflecting a discharge of other than under honorable conditions, and/or the form reflecting that his upgraded discharge was subsequently denied.   

Accordingly, the case is REMANDED for the following actions:

1. Attempt to obtain the Veteran's original DD Form 214 and/or form reflecting that the Veteran's upgraded discharge was denied.  

2.  Provide the Veteran with an SOC regarding his claim of entitlement to service connection for diabetes mellitus, type II.  Inform the Veteran of what is required to perfect the appeal.  If the Veteran then perfects an appeal, return this issue to the Board.

3.  After completing the above, and any other development as may be indicated, including adjudication of the issue of whether the character of the Veteran's discharge is a bar to benefits, readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



